77 F.3d 1424
Donald SCHANBARGER, Plaintiff-Appellant,v.Robert MACY, Jr., Defendant,Hudson Falls;  Paul J. Brown;  Andrew S. Conley;  MarjorieClark;  Clarisse Mondoux, Defendants-Appellees.
No. 1026, Docket 95-7810.
United States Court of Appeals,Second Circuit.
Submitted March 1, 1996.Decided March 8, 1996.

Donald Schanbarger, pro se, Salem, New York, for Appellant.
Veronica Carrozza O'Dell, Fitzgerald Morris Baker & Firth, Glens Falls, New York, for Appellees Hudson Falls, Paul J. Brown, and Andrew S. Conley.
Jeff Culkin, Bouck, Holloway, Kiernan & Casey, Albany, New York, for Appellee Marjorie Clark.
Mark E. Cerasano, Bartlett, Pontiff, Stewart & Rhodes, Glens Falls, New York, for Appellee Clarisse Mondoux.
Before:  VAN GRAAFEILAND, MESKILL, and WINTER, Circuit Judges.
PER CURIAM:


1
Donald Schanbarger claims that his jury trial was invalid because his jury was selected based on a venire drawn from voter registration lists.   For the reasons stated in  United States v. Biaggi, 909 F.2d 662, 676-78 (2d Cir.1990), cert. denied, 499 U.S. 904, 111 S. Ct. 1102, 113 L. Ed. 2d 213 (1991), and  Bershatsky v. Levin, No. CV-95-4121, slip op. at 4-5 (E.D.N.Y. Jan. 30, 1996) (Trager, J.), we hold that, absent positive evidence that some groups have been hindered in attempting to register to vote, a jury venire drawn from voter registration lists violates neither the Sixth Amendment's fair cross-section requirement nor the Fifth Amendment's guarantee of Equal Protection.   See also United States v. Ashley, 54 F.3d 311, 314-15 (7th Cir.1995), cert. denied, --- U.S. ----, 116 S. Ct. 232, 133 L. Ed. 2d 161 (1995);   United States v. Cecil, 836 F.2d 1431, 1448 (4th Cir.), cert. denied, 487 U.S. 1205, 108 S. Ct. 2846, 101 L. Ed. 2d 883 (1988).   No such evidence was offered.


2
We have reviewed appellant's other claims and find them to be without merit.   We therefore affirm.